Citation Nr: 0519948	
Decision Date: 07/21/05    Archive Date: 08/03/05	

DOCKET NO.  03-02 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from April 1969 to 
January 1971.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado, which granted service connection 
for PTSD with an evaluation of 30 percent.  In July 2004, the 
Board remanded the appeal for VCAA notice and for a more 
current VA examination.  These matters were accomplished and 
the case is now ready for appellate review.  

During the pendency of this appeal, and continuing since the 
RO granted the veteran an increased evaluation for PTSD to 
70 percent, the veteran has argued that he is totally 
disabled because he effectively is unable to work, solely as 
a result of service-connected PTSD.  As indicated below, the 
veteran is not shown by the competent clinical evidence to 
have or meet any of the Schedular criteria for the next 
higher 100 percent evaluation for PTSD.  These arguments of 
the veteran must be accepted as an informal claim for a total 
rating based upon individual unemployability due to service-
connected disability (TDIU).  This issue has not been 
initially developed or addressed by the RO, and is referred 
back to the RO for such initial consideration.  Entitlement 
to TDIU is not inextricably intertwined with a 100 percent 
schedular evaluation for PTSD.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  There is no competent clinical evidence which shows the 
veteran's PTSD is manifested by gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, being a 
persistent danger of hurting himself or others, an 
intermittent inability to perform the activities of daily 
living including the maintenance of minimal personal hygiene, 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 
70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law  and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate claims, and to make reasonable 
efforts to assist claimants in obtaining such evidence.  

The initial August 2001 VCAA notification in this case spoke 
in terms of the evidence necessary to substantiate the 
veteran's claim for service connection for PTSD, because that 
was then the pending issue before VA.  The November 2002 
statement of the case included the regulations governing 
evaluation of service-connected disability and listed the 
schedular criteria for evaluating PTSD which clearly informed 
the veteran of the evidence necessary to warrant an increased 
evaluation for his service-connected PTSD.  Subsequent to the 
Board's last remand, the veteran was again provided VCAA 
notice in July 2004, and this notification informed the 
veteran of the evidence necessary to substantiate his claim, 
the evidence it was necessary for him to submit, the evidence 
VA would collect on his behalf, and he was requested to 
submit any relevant evidence in his possession.  All relevant 
evidence of the veteran's treatment and evaluation of PTSD 
has been collected for review.  The veteran has been provided 
with VA examinations which are adequate for rating purposes.  
The veteran does not argue nor does the evidence on file 
suggest that there remains any additional relevant evidence 
which has not been collected for review.  The Board finds 
that VCAA and the duties to notify and assist have been 
satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Any 
reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase is at issue, the present level of 
disability if of primary concern.  38 C.F.R. § 4.2.  A claim 
placed in appellate status by disagreement with the original 
or initial award (service connection having been allowed) but 
not yet ultimately resolved, as is the case in this appeal, 
remains an "original claim" and is not a new claim for 
increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When evaluating mental disorders, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based upon all the evidence of record that bears 
on the occupational and social impairment, rather than solely 
on the examiner's assessment of the level of disability at 
the moment of examination.  38 C.F.R. § 4.126.  The 
nomenclature employed in the rating schedule for evaluating 
psychiatric disability is based upon and incorporates the 
American Psychiatric Association's, Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV).  38 C.F.R. § 4.130.  

PTSD with occupational and social impairment causing 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
inability to establish and maintain effective relationships 
warrants a 70 percent evaluation.  PTSD resulting in total 
occupational and social impairment due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name warrants a 
100 percent evaluation.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

The DSM-IV includes a global assessment of functioning (GAF) 
scale which assigns numerical values from 0 through 100 which 
are reflective of degrees of psychiatric impairment.  A GAF 
score from 61 through 70 reflects some mild symptoms 
(depressed mood, mild insomnia) or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well.  GAF scores from 51 to 60 reflect 
moderate symptoms (flat affect, circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning.  GAF scores of 41 
through 50 reflect serious symptoms (suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment of social, occupational, or school 
functioning.  A GAF score of 41 through 40 reflects some 
impairment in reality testing or communication (speech at 
times illogical, obscure, or irrelevant) or major impairment 
in several areas such as work or school, family relations, 
judgment, thinking, or mood.  

Facts:  The veteran filed his initial claim for service 
connection for PTSD in June 2001.  This was accompanied by a 
statement from a Vet Center counselor indicating his belief 
that the veteran had PTSD with a GAF of 35.  

In August 2001, the veteran was provided a VA psychiatric 
examination.  He described his post-service employment as an 
attempt by him to remain solitary.  He initially worked 
tending a 32,000 acre ranch in eastern Colorado owned by an 
absentee landlord who had 1500 calves.  He remained in animal 
husbandry for several years.  He then went to work for a 
concrete mix company where he remained for 13 years.  He 
initially worked as a driver and then in the office doing 
estimates and sales work.  He got "bored" with that kind of 
work and got a job drafting, which he found "very boring" 
and increased his use of alcohol.  He later hired on with a 
Denver fence company, and worked a couple of years, stopped 
that work, came back to that job again and eventually left 
that and took up handy work for individuals in Colorado 
Springs in 1994, which he has continued until the present 
time.  The veteran had fractured his femur and was advised to 
avoid climbing ladders because of chronic leg or hip 
involvement.  He had not tended to view himself as having 
major problems, but a friend of his who had service-connected 
PTSD viewed the veteran as having similar problems to 
himself.  He did not realize that he tended to be irritable 
with people and liked to work alone.  People in general 
reportedly got along with him, but he preferred animals to 
people.  He was married for 10 years but there were problems 
and they separated.  He maintained some contact with his ex-
wife who had remarried, divorced and remarried again.  

During examination, the veteran described his sleep as being 
poor.  He described having nightmares of Vietnam service and 
that the symptoms "may have been around the time that he 
sustained a fractured leg and had greater difficulty in 
managing his work."  He also described an increased startle 
response and hypervigilance.  For the prior 12 years he had 
lived with his mother who needed the assistance of a walker 
and could no longer drive.  The veteran was neat and clean in 
appearance, readily established rapport with no evidence of 
significant hypervigilance, generally kept up with current 
events, performed psychological and memory testing quite 
well, and there was no evidence of thought disorder or brain 
organicity.  The veteran seemed of average intelligence.  
This physician's impression was that symptoms of the 
veteran's PTSD had "been mild to moderately problematic over 
the previous 10 years . . . ."  The diagnosis was chronic 
PTSD and the GAF was 61.  

There are on file records of the veteran's outpatient 
treatment with VA for ongoing counseling for PTSD.  These 
outpatient treatment records generally do not contain 
significant detail, but they often do contain GAF scores.  
This outpatient treatment, mostly with counselors and not 
psychiatrists, reflect that the veteran received GAF scores 
in September 2001 of 40, 60, 50, and 35.  In November 2001, 
the score was 45.  In December 2001, there were three scores 
of 55.  In March 2002, the score was 55.  In August 2002, the 
score was 55.  In November 2002, the score was 55.  In 
March 2003, the score was 50.  

In August 2004, the veteran was provided another VA 
examination by a medical doctor.  The veteran continued to 
work-part time as a handyman.  He reported he had done this 
for the past approximate 20 years.  The veteran had never 
been psychiatrically hospitalized.  He had taken Zoloft for a 
few years and sought routine therapy at a veterans center.  
He was noted as having had a stroke around 1996 and a total 
right hip replacement in 2002.  He did complain of pain, 
especially in his knee.  The veteran continued to report 
symptoms of PTSD.  He also endorsed symptoms of depression, 
which was worse after he quit drinking alcohol.  Examination 
revealed the veteran to be casually dressed in civilian 
clothing and his eye contact was intermittent.  He speech was 
soft and slow and he was alert and fully oriented.  Recent 
and remote memories were generally intact and psychological 
and cognition testing was good.  His mood and affect were 
depressed and he admitted to passive suicidal thoughts, but 
denied any active suicidal thoughts, intents or plans.  There 
were no hallucinations, delusions, or psychotic symptoms.  
Insight and judgment were impaired by his depression, and 
intellectual function was estimated to be in the average 
range.  There was no impairment of thought process or 
communication and the veteran did maintain his own activities 
of daily living.  The diagnosis was PTSD and major depression 
secondary to PTSD, and the GAF score was 45.  

In February 2005, an apparent lay statement was submitted in 
the veteran's behalf by NS.  This statement argues for an 
increased evaluation based in large part upon the veteran's 
underemployment.  It also refers to the veteran's "two (2) 
hip replacements."  

Analysis:  A preponderance of the evidence on file is against 
an evaluation in excess of the presently assigned 70 percent 
for the veteran's service-connected PTSD at all times during 
the pendency of this appeal.  The competent clinical evidence 
on file, including two VA examinations and multiple 
outpatient treatment records, all fail to document that the 
veteran meets any of the Schedular criteria for a 100 percent 
evaluation.  There is simply no evidence of gross impairment 
in thought process or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, evidence of 
the veteran being a persistent danger of hurting himself or 
others, an intermittent inability to perform activities of 
daily living including minimal personal hygiene, there is no 
evidence of disorientation to time or place, memory loss for 
names of close relatives, own occupation or own name.  

The reported GAF scores on file during the pendency of this 
appeal range from 35 to 61.  These GAF scores do not, 
however, indicate at any time that the veteran has symptoms 
which meet or even nearly approximate the criteria for a 
100 percent evaluation for PTSD.  The veteran is not shown to 
have significant suicidal ideation or any obsessional rituals 
and while his social group may be small, it cannot be said 
that he had no friends, and he has maintained employment at 
all times during the pendency of this appeal.  In this 
regard, it is noteworthy that a careful review of the 
Schedular criteria for evaluating PTSD at 38 C.F.R. § 4.130, 
Diagnostic Code 9441, indicate that the veteran does not, in 
fact, manifest many of the schedular criteria for his 
currently assigned 70 percent evaluation.  

Although the GAF scores of 35 could be indicative of a 100 
percent rating, the symptomatology described at those times 
does not meet the criteria for a 100 percent rating.  Indeed, 
in light of the other GAF scores near the times the 35 GAF 
scores, the Board must question whether the 35 GAF scores 
were accurate.  In any event, at no time has the veteran's 
symptomatology more nearly approximate that for a 100 percent 
rating.  

The clinical evidence on file at present does not show that 
the veteran is unable to work, solely due to PTSD.  
Historically, the veteran reports that he began work as a 
handyman some 20 years ago because he preferred to work 
alone, but he is shown to have had an ordinary employment 
history for many years after service separation.  There may, 
in fact, be physical disabilities which impair the veteran's 
ability to do many jobs, but these impairments are not 
attributable to PTSD or other service-connected disability.  
At present, the veteran's chosen profession of handyman is 
not clinically shown to be the only employment that the 
veteran is capable of performing, at least so far as his 
employment options are in fact limited by service-connected 
PTSD.  As noted above, the veteran's informal claim of TDIU 
is referred back to the RO for initial development and 
adjudication.  


ORDER

Entitlement to an evaluation in excess of 70 percent for PTSD 
is denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


